USCA11 Case: 22-10331      Date Filed: 09/20/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10331
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
EDLENCO SHANDAR BILLUPS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Georgia
          D.C. Docket No. 5:96-cr-00023-LAG-CHW-1
                    ____________________
USCA11 Case: 22-10331         Date Filed: 09/20/2022     Page: 2 of 4




2                       Opinion of the Court                 22-10331


Before JORDAN, ROSENBAUM, and GRANT, Circuit Judges
PER CURIAM:
       Edlenco Billups appeals the 24-month sentence imposed
upon revocation of his supervised release, pursuant to 18 U.S.C.
§ 3583. He argues that the district court erred by lengthening his
sentence so that he would have the opportunity to serve a longer
term in a residential reentry center (“RRC”).
        We review for plain error a sentencing challenge raised for
the first time on appeal. See United States v. Henderson, 409 F.3d
1293, 1307 (11th Cir. 2005). That standard applies here because
Mr. Billups did not object to the district court stating that the sen-
tence was based in part on the need for him to spend 12 months in
an RRC. We have reviewed a defendant’s procedural reasonable-
ness arguments, brought for the first time on appeal, for plain er-
ror, where the defendant failed to object on the basis of procedural
reasonableness at the time of his sentence. See United States v.
Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014).
       Under plain-error review, we, at our discretion, may correct
an error when the defendant demonstrates: (1) an error occurred;
(2) the error was plain; and (3) the error affects substantial rights.
See Rosales-Mireles v. United States, 138 S. Ct. 1897, 1904-05,
1908-09 (2018). When these three factors are met, we may exercise
discretion and correct the error if it “seriously affects the fairness,
integrity or public reputation of judicial proceedings.” Id. at 1905
USCA11 Case: 22-10331         Date Filed: 09/20/2022     Page: 3 of 4




22-10331                Opinion of the Court                         3

(quotation marks omitted). An error is plain if it is clearly contrary
to settled law at the time of sentencing or at the time of appellate
consideration. United States v. Shelton, 400 F.3d 1325, 1330-31
(11th Cir. 2005).
        While the Supreme Court cautions that not all plain sentenc-
ing errors affect the fairness, integrity, and public reputation of ju-
dicial proceedings, it has also emphasized the importance of cor-
recting obvious errors, considering the importance of “providing
certainty and fairness in sentencing” and the relative ease of resen-
tencing proceedings. See Rosales-Mireles, 138 S. Ct. at 1908-09.
The Court explained that “to a prisoner . . . [a]ny amount of actual
jail time is significant, and ha[s] exceptionally severe consequences
for the incarcerated individual [and] for society which bears the di-
rect and indirect costs of incarceration,” such that accurate sentenc-
ing is crucial for “maintaining public perception of fairness and in-
tegrity in the justice system.” Id. at 1907 (citations omitted) (inter-
nal quotation marks omitted).
        In Tapia v. United States, 564 U.S. 319, 332 (2011) (citing 18
U.S.C. § 3582(a)), the Supreme Court held that the Sentencing Re-
form Act precluded sentencing courts from imposing or lengthen-
ing a prison term to promote an offender’s rehabilitation. The Su-
preme Court clarified, however, that a district court may discuss
opportunities for rehabilitation within prison and the benefits of
specific treatment or training programs and may recommend that
the BOP place an offender in a prison treatment program. See id.
at 334.
USCA11 Case: 22-10331         Date Filed: 09/20/2022    Page: 4 of 4




4                      Opinion of the Court                 22-10331

       Applying plain error review, we held in Vandergrift, 754
F.3d at 1309, that Tapia applies in the context of sentencing after a
court revokes supervised release. We declined to limit Tapia to
situations where a district court specifically tailored the sentence
length to allow a defendant to complete a rehabilitation program,
or where a court made rehabilitation the dominant factor in its de-
cision-making. See id. at 1310. Instead, we held that a district court
commits procedural error “when it considers rehabilitation when
imposing or lengthening a sentence of imprisonment,” even if re-
habilitation was not the dominant concern. See id. at 1309-10.
       Here, the district court plainly erred by lengthening
Mr. Billups’s sentence so that he could spend a longer period of
time in a prison rehabilitative program—an RRC—thereby imper-
missibly considering rehabilitative goals in violation of our holding
in Vandergrift. Thus, we vacate and remand Mr. Billups’s case for
resentencing.
      VACATED AND REMANDED.